PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,036,683
Issue Date: JUNE 15, 2021
Application No. 16/031,971
Filing or 371(c) Date: July 10, 2018
Attorney Docket No. TUC1P421/P201705487US01
For: HOT-PLUGGABLE FILE SYSTEM INTERFACE


:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.182, filed, October 14, 2021, to change the name of inventor “Karrthik K. G.” to –Karrthik Kalaga Gopalakrishnan--.  

The petition is GRANTED.

Office records have been corrected to reflect the correct spelling of the above-named inventor.  

As authorized, the $420 fee for the petition under 37 CFR 1.182 and the $160 certificate of correction pursuant to the provisions of 37 CFR 1.323 have been assessed to petitioner’s deposit account.

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence which may be mailed, regarding maintenance fees, for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

The Certificates of Correction Branch will be notified of this decision granting the petition under 37 CFR 3.81(b) and directing issuance of the requested Certificate of Correction.


Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-1642.  Inquiries concerning the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4100.


/April M. Wise/
Paralegal Specialist, Office of Petitions

cc:	DOMINIC M. KOTAB
	ZILKA-KOTAB-PC
	1155 N. 1ST ST, SUITE 105
	SAN JOSE, CA  95112